
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.40



MANGROVE PLAZA
LEASE AGREEMENT


        THIS LEASE AGREEMENT ("Lease") is made this 20th day of March 2001 by
and between Anna Laura Shilling Trust, dba Mangrove Plaza ("Landlord") and Butte
Community Bank, a Corporation ("Tenant").

        Landlord hereby Leases to Tenant and Tenant hereby Leases from Landlord
those certain commercial premises (the "Premises") consisting of the parcel of
real property commonly known as 900 Mangrove Avenue, Chico, California and the
building located thereon consisting of approximately 6,000 square feet all of
which are located within the Shopping Center commonly known as Mangrove Plaza
(the "Center") upon the following terms and conditions:

1.TERM

        The term of this Lease shall commence on April 1, 2001 (the
"Commencement date") and end at 12:00 a.m. on September 30, 2011.

2.USE

        Tenant shall use the Premises solely for the purpose of conducting
thereon the following business: Banking and general banking offices, and related
products and services. Notwithstanding anything contained in this Lease, Tenant
shall not use or permit the Premises or any part thereof to be used for any
other purpose whatsoever without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole and absolute discretion. Except as
provided in Section 37.B, below, nothing herein shall be construed as providing
Tenant an exclusive right within the Center to conduct such authorized business.

        No use shall be made or permitted to be made of the Premises, nor acts
done, which shall increase the existing rate of fire, casualty, liability or
other insurance upon the Center or cause a cancellation of any insurance policy
covering the Center or any part thereof, nor shall Tenant sell or permit to be
kept, used or sold in or about the Premises any article which may be prohibited
by standard form of fire insurance policies. Tenant shall, at its sole cost,
comply with any and all requirements (pertaining to the use of the Premises) of
any insurance organization or company necessary for the maintenance of
reasonable fire and public liability insurance covering said building and
appurtenances. In the event Tenant's use of the Premises results in a rate
increase for the Center. Tenant shall pay annually within ten (10) days
following Tenant's receipt of Landlord's written statement therefore, a sum
equal to that of the additional premium, occasioned by such rate increase.

        Tenant shall not use or permit the Premises, or any part thereof, to be
used in any way that (a) violates or conflicts with any law, statute, ordinance,
or governmental rule or regulation, whether now in force or hereafter enacted,
governing the Premises or the Center; (b) will tend to create a nuisance or
disturb other Tenants or occupants of the Center or tend to adversely affect or
injure the reputation of the Center; (c) constitutes the commission or
maintenance of a nuisance or waste as defined by the laws of California; (d) it
is prohibited to conduct any activity that omits odors, objectionable noises, or
through the use of machinery, apparatus or appliance that could in any manner
injure, vibrate or shake the Center; or (e) it is forbidden to conduct auctions
or going out of business sales.

--------------------------------------------------------------------------------

3.RENT

        Tenant shall pay to Landlord "Base Rent" in monthly installments of:

04/01/01 - 09/30/01   $ 0.00   (approx. $0.00 per sq. ft.) 10/01/01 - 09/30/02  
$ 6,000.00   (approx. $1.00 per sq. ft.), plus full CAM 10/01/02 - 09/30/03   $
6,150.00   (approx. $1.025 per sq. ft.), plus full CAM 10/01/03 - 09/30/04   $
6,304.00   (approx. $1.050 per sq. ft.), plus full CAM 10/01/04 - 09/30/05   $
6,461.00   (approx. $1.076 per sq. ft.), plus full CAM 10/01/06 - 09/30/06   $
6,623.00   (approx. $1.103 per sq. ft.), plus full CAM 10/01/06 - 09/30/07   $
6,788.00   (approx. $1.131 per sq. ft.), plus full CAM 10/01/07 - 09/30/08   $
6,958.00   (approx. $1.159 per sq. ft.), plus full CAM 10/01/08 - 09/30/09   $
7,132.00   (approx. $1.188 per sq. ft.), plus full CAM 10/01/09 - 09/30/10   $
7,310.00   (approx. $1.218 per sq. ft.), plus full CAM 10/01/10 - 09/30/11   $
7,493.00   (approx. $1.248 per sq. ft.), plus full CAM

payable in advance on the first (1st) business day of each month and late after
5:00 P.M. the tenth (10th) day of the month during the term of the Lease. Rent
shall commence on the Rental Commencement Date of October 1, 2001.

        Base rent shall be paid without deduction or offset except as provided
in the terms and conditions of this Lease. If the Rental Commencement Date is
not the first day of the month, the Base rent and Additional charges shall be
prorated for the first partial month at a per diem rate allocated on a 365 day
annual basis.

4.ADDITIONAL CHARGES (Common Area Maintenance Charges)

        In addition to any other amount due hereunder, and commencing on
October 1st, 2001, Tenant shall pay to Landlord as Additional Rent the following
items, hereinafter referred to as "Additional Charges", up to the maximum set
forth in Section 4.F.(i) below. Also refer to Section 37.C., Type of Lease.

        A.    Real Estate Taxes—All of the real estate taxes on the Premises.
(parcel #003-280-021-000), and Tenant's proportionate share of common area real
estate taxes.

        B.    Insurance Premiums—(1) All of the insurance premiums for fire
insurance on the Premises with a minimum value of $1,000,000; (2) Tenant's
proportionate share of (see Section 4.E. below) a policy of comprehensive public
liability and property damage insurance insuring Landlord against any liability
arising out of the ownership, use, or maintenance of the common area; and
(3) Tenant's proportionate share of a policy of umbrella comprehensive liability
and property damage insurance insuring Landlord against liability arising out of
the ownership, use, or maintenance of the common area. Not more frequently than
annually, if, in the opinion of Landlord, the amount of any such insurance is
not adequate, such insurance coverage shall be increased to such amount as
Landlord deems to be adequate.

        C.    Center Maintenance Costs—Tenant's proportionate share of all
repair, maintenance, and replacement costs incurred by Landlord relating to the
common area. Tenant shall not be responsible for any landscaping costs
associated with the landscaping in front of Blockbuster. Tenant to be fully
responsible for all costs associated with the landscaping located on the
Premises.

        D.    Center Operating Costs—Tenant's proportionate share of costs and
expenses incurred by Landlord (either directly or indirectly) in connection with
the operation and the management of the Center.

        E.    Tenant's Apportioned Share Defined—As used in this Section 4,
"Tenant's Apportioned Share" shall mean that amount of the Additional Charges
which bear the same ratio to the total

2

--------------------------------------------------------------------------------


amount of the Additional Charges as the floor area of the Premises bears to the
total rentable floor area of the Center. Tenant's proportionate share shall be
12.303%. Additional charges that cover a period not within the term of this
Lease shall be prorated.

        F.    Payment of Additional Charges—Upon commencement of the Lease Term
Landlord shall submit to Tenant a Statement of the anticipated monthly
Additional Charges for the period between such commencement and the following
January, and the Tenant shall pay these Additional Charges on a monthly basis
concurrently with the payment of rent. Annually, and prior to the commencement
of each calendar year during the term of this Lease, Landlord shall prepare and
deliver to Tenant an estimate of the Additional Charges for the next calendar
year, and Tenant shall pay the Additional Charges as set forth in said estimate
on a monthly basis concurrently with the payment of rent during the calendar
year to which such Additional Charges relate.

          (i)  End of Year Adjustment—By March 31 of each year, Landlord shall
endeavor to give Tenant a statement showing the total Additional Charges
actually incurred during the prior calendar year and Tenant's allowable share
thereof. In the event the total of the monthly payments which Tenant has made
for the prior calendar year is less than the Tenant's actual share of such
Additional Charges, then Tenant shall pay the difference in a lump sum within
ten (10) days after receipt of such statement from Landlord. Any overpayment by
Tenant shall be credited towards the monthly payment for Additional Charges next
coming due. CAM expenses, including real estate taxes are not to increase more
than Three and one half percent (3.5%) in any single year (see Section 37.C.,
Type of Lease).

        (ii)  End of Lease Term Adjustment—Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant's share of said Additional charges for the year in which this
Lease Terminates, Tenant shall immediately pay any increase due over the
estimated Additional Charges previously paid and, conversely, any overpayment
made shall be immediately refunded by Landlord to Tenant. Failure of Landlord to
submit statements as called for under this section shall not be deemed to be a
waiver of Tenant's requirement to pay sums as herein provided.

5.SECURITY DEPOSIT

        Tenant, with the execution of this Lease, has deposited with Landlord
forthwith the sum of Six Thousand Dollars and NO/100 ($6,000.00). Said deposit
shall be held by Landlord, without liability for interest, as security for the
faithful performance by Tenant of all of the terms, covenants, and conditions of
this Lease. If Tenant is in default, Landlord may use the security deposit, or
any portion of it, to cure the default or to compensate the Landlord for all
damage sustained by Landlord resulting from Tenant's default. Tenant shall
immediately on demand pay to Landlord a sum equal to the portion of the security
deposit expended or applied by Landlord as provided in this paragraph so as to
maintain the security deposit in the sum initially deposited with Landlord. If
Tenant is not in default at the expiration or termination of this Lease,
Landlord shall return the security deposit to Tenant without interest.
Landlord's obligations with respect to the security deposit are those of a
debtor and not as a trustee. Landlord is not obligated to maintain the security
deposit separate and apart from Landlord's general funds.

6.        OPTION TO RENEW LEASE—Tenant shall have the option to extend the term
on all the provisions contained in this Lease, except for the Base rent for Four
(4), Five (5) year option periods following the expiration of the initial term
by giving notice of the exercise of the option to landlord at least Three
(3) months, but not more than Six (6) months before the expiration of the then
current term, provided that, if tenant is in default on the date of giving the
notice of exercise of option, the notice shall be totally ineffective or, if
Tenant is in default on the date the extended term is to commence, the extended
term shall not commence and this Lease shall expire at the end of the initial
term. Upon Tenants exercise of said option period, Tenant and Landlord shall
renew this Lease upon

3

--------------------------------------------------------------------------------


the same terms and conditions as in the original Lease except the rental amount
shall be the then-current fair rental value. The rental rate shall be negotiated
by both parties no later than 90 (ninety) days prior to the then current
expiration date. If the parties are unable to agree, each shall promptly appoint
a professional appraiser, and those two shall appoint a third appraiser. The
three shall separately appraise fair rental value, and the value which is
neither highest or lowest shall be the fair rental value.

7.UTILITIES

        Tenant shall make all arrangements for and pay for all utilities and
services furnished to or used by Tenant, including, without limitation, gas,
electricity, water, telephone service and trash collection, and for all
connection charges for new services. Landlord shall not be liable for failure to
furnish utilities or services to the Premises when that failure results from
causes beyond Landlord's reasonable control.

8.WAIVER OF LIABILITY AND INDEMNITY INSURANCE

        A.    Risk of Loss—Landlord and Landlord's agents and employees shall
not be liable to Tenant for any loss, damage, or injury to property or persons
located in, upon, or about the Premises resulting from any cause. Tenant hereby
assumes all risk of said loss, damage, and injury and waives all claims against
Landlord for damage to person or property arising for any reason. Tenant shall
give prompt notice to Landlord of any casualty or accidents in, on, or about the
Premises.

        B.    Indemnity—Tenant will save and indemnify, hold free and harmless,
and defend Landlord from all losses, damages, injuries, claims, actions, suits,
proceedings, costs, expenses, and attorney's fees arising out of, connected
with, relating to, or resulting from the use, possession, care, maintenance, or
improvement of the Premises or common area by Tenant or Tenant's officers,
agents, employees, guests, or invitees.

        C.    Insurance—Tenant, at its cost, shall maintain in full force and
effect at all times during the term of this Lease, insurance of the types and
amounts stated below:

          (i)  Public liability and property damage insurance (which may be an
umbrella policy) with a single combined liability limit of $1,000,000.00,
including property damage, insuring against all liability of Tenant and its
authorized representatives arising out of and in connection with Tenant's use
and occupancy of the Premises. All public liability insurance and property
damage insurance shall insure performance by a Tenant of the indemnity
provisions of this paragraph. Landlord shall be named as an additional insured.

        (ii)  Tenant, at its expense, shall maintain on all its personal
property, Tenant improvements and alterations in, on or about the premises, a
policy of fire and extended coverage insurance with vandalism and malicious
mischief endorsements to the extent of at least 100% of their replacement value.
The proceeds from any such policy shall be used by Tenant for the replacement of
personal property or the restoration of Tenant's improvements or alterations.

        (iii)  Tenant shall, at its cost, maintain a policy of business
interruption insurance insuring that the Base rental will be paid to Landlord
for a period up to six months if the Premises are destroyed or rendered
inaccessible by a risk insured against by a policy of standard fire and extended
coverage insurance.

        D.    The parties release each other and their respective authorized
representatives from any claims for damage to any person or to the premises and
the Center that are caused by or result from risks insured against under any
insurance policies carried by the parties and in force at the time of any such
damage. Tenant shall cause each insurance policy obtained by it to provide that
the insurance company waives all right of recovery by right of subrogation
against Landlord in connection with any damage covered by any such policy.

4

--------------------------------------------------------------------------------

        All insurance required under this Lease shall be issued by an insurance
company authorized to do business in the State of California with a financial
rating of at Lease an A+AAA status as rated in the most recent edition of Best's
Insurance Reports; be issued as a primary policy; contain an endorsement
required 30 days written notice from the insurance company to both parties
before cancellation or change in the coverage, scope or amount of any policy.

        Each policy or certificate of the policy, together with evidence of
payment of premiums, shall be deposited with Landlord at the commencement of the
term and on renewal of the policy not less than 20 days before expiration of the
term of the policy.

9.COMMON AREA

        A.    Definition and Use. Landlord covenants that the common and parking
areas of the Center including driveways, sidewalks, landscaped areas, service
areas and all other areas and facilities available for the non-exclusive use and
benefit of the customers, employees, permits and licensees of the Center (the
"Common Area"), shall be available for the non-exclusive use of Tenant during
the full term of this Lease or any extension of the term thereof. Landlord
warrants that common area parking is sufficient for Tenant's use. Landlord shall
have the right to close temporarily any of the Common Area or Parking Area for
maintenance purposes and shall have the right to make changes to the Common Area
and Parking Area, including without limitation, changes in the location of
driveways, entrances, exits, parking spaces or the direction of flow of traffic.
Landlord shall have the right to establish and enforce reasonable rules and
regulations applicable to all tenants of the Center concerning the maintenance,
management, use and operation of the Common Area and Parking Area.

        B.    Maintenance and expenses. Landlord shall keep, or cause to be
kept, said Common Area in a neat, clean and orderly condition, property lighted
and landscaped and shall repair any damage to the facilities thereof. Tenant's
proportionate share of the costs and expenses incurred by Landlord in the
maintenance and repair of the Common Area shall be included in the Additional
Charges.

10.PAYMENT

        All Base Rent payments and Additional rent and charges are to be made
payable to: Mangrove Plaza and mailed to such payee at RSC Associates, Inc., 20
Williamsburg Lane, Chico, CA 95926. On notice from Landlord, Tenant shall make
payment to such other payee and at such other address as shall be set forth in
such notice.

11.HOLDOVER

        Any holding over after the expiration of this Lease with the consent of
the Landlord shall be the basis of a Tenancy from Month-to-Month upon the same
terms and conditions of this Lease, except that the base rent may be increased
with proper thirty (30) day written notice to Tenant.

12.ASSIGNMENT AND SUBLETTING

        Tenant shall not encumber, assign or otherwise transfer this Lease, any
right or interest in the Lease, or any right or interest in the Premises without
first obtaining the written consent of Landlord. Furthermore, Tenant shall not
sublet the Premises or any part of it or allow any other persons other than
Tenant's employees and agents, to occupy or use the Premises or any part of it
without the prior written consent of Landlord. A consent by Landlord to one
assignment, subletting, or occupation and use by another person shall not be
deemed to be a consent to any subsequent assignment, subletting, or assignment,
transfer or subletting or occupation and use by another person. Any encumbrance,
assignment, transfer or subletting without the prior written consent of
Landlord, whether voluntary or involuntary, by operation of law or otherwise, is
void and shall, at the option of Landlord, terminate this Lease. Tenant will
remain responsible for its obligations under this Lease unless Tenant receives
an express written release from Landlord of any future responsibility. Tenant
shall have the right to sublease a portion of the Premises, subject to prior
written approval by Landlord. Said approval shall

5

--------------------------------------------------------------------------------


not be unreasonably withheld. Tenant shall not sublet any space within the
Premises to any entity that is in direct competition with any Tenant at the
Center.

13.SIGNS, LIGHTING AND ADVERTISING

        Tenant shall not, without Landlord's prior written consent (a) Install
or affix to the Premises any sign, exterior lighting or plumbing fixtures,
shades, awnings or exterior decorations (including exterior painting);
(b) Display or sell merchandise on, or otherwise obstruct, any area outside of
the Premises (or in the common area); (c) Cause or permit to be used any
advertising material or methods which are objectionable to Landlord or to other
Tenants of the Center, including without limiting the generality of the
foregoing, loudspeakers, mechanical or moving display devices, unusually bright
or flashing light and similar devices the effect of which may be seen or heard
outside the Premises; (d) Solicit business in the common areas, or distribute
any handbills or other advertising matter in the parking area or in the common
area.

14.MAINTENANCE AND REPAIRS

        By accepting possession of the Premises, Tenant acknowledges that the
Premises are in good and sanitary condition, order, and repair. Landlord, at its
cost, shall maintain in good condition the structural parts of the Center in
which the Premises are located which shall include only the foundations, bearing
and exterior walls (excluding glass and doors), subflooring and roof, the
unexposed electrical, plumbing and sewage systems, window frames, gutters and
downspouts, unless excused. Landlord shall repair the Premises if they are
damaged by (i) causes outside the premises over which Tenant has no control,
(ii) acts or omissions of Landlord or its authorized representatives
(iii) Landlord's failure to perform its obligations under this paragraph and
Landlord shall have a reasonable time for such notice to commence and complete
such repairs. or (iv) ordinary wear and tear. Except as provided herein, Tenant,
at its cost, shall maintain in good condition all portions of the Premises,
including, without limitation, all Tenant's personal property, signs,
storefronts, plate glass, quarterly heating, air-conditioning and ventilating
systems service contract, plumbing and electrical fixtures, interior walls,
floors and ceilings and doors.

15.PERSONAL PROPERTY TAXES

        Tenant shall pay or cause to be paid before delinquency all taxes levied
or assessed against all equipment, or fixtures or other personal property
located in or on the Premises except that which maybe owned by Landlord.

16.ALTERATIONS BY TENANT

        Tenant shall not make any alterations to the Premises without Landlord's
consent which shall not be unreasonably withheld. Any alterations made shall
remain on and be surrendered with the Premises on expiration or termination of
the term, except that Landlord can elect, within thirty (30) days before
expiration of the term or within ten (10) days after expiration of the term, to
require Tenant to remove any alterations that Tenant has made to the Premises.
If Landlord so elects, Tenant, at its cost, shall restore the Premises to the
condition designated by Landlord in its election before the last day of the term
or within thirty (30) days after notice of election is given, whichever is
later, except that Tenant shall not be required to remove the initial tenant
improvements installed prior to the Tenants' initial move in and occupancy.

17.DESTRUCTION

        If Tenant makes any alterations to the Premises as provided herein, the
alterations shall not be commenced until five (5) days after Landlord has
received notice from Tenant stating the date the installation of the alterations
is to commence so that Landlord can post and record an appropriate notice of
nonresponsiblity. With respect to any approved alterations, Tenant shall obtain
all necessary governmental permits and shall comply with all applicable laws,
regulations, ordinances and codes.

6

--------------------------------------------------------------------------------


        If the Premises are damaged or destroyed by fire or other casualty not
the fault of Tenant during the term of this Lease, the Landlord will immediately
restore or repair the Premises and the rent otherwise payable under this Lease
shall be abated for the time and to the extent Tenant is prevented from
occupying the Premises in its entirety. If the damages substantially impair the
use of the Premises and damages occur during the final twelve (12) months of the
Lease term then Landlord must notify Tenant, within twenty (20) days after the
date of the casualty, of the estimated time required to repair or restore the
Premises and either party, at its sole option without further liability, may
cancel this Lease, as of the date of the casualty by giving written notice to
the other party not more than thirty (30) days after the casualty. If neither
party exercises their right to cancel this Lease, Landlord will restore and
repair the Premises with due diligence.

        Provided that Landlord has adequately insured the Premises as required
herein, Landlord's obligation to make such repairs shall only be to the extent
that proceeds of insurance are available to Landlord for such purpose. If the
proceeds of the insurance are not sufficient to restore the damage, and if
Landlord notifies Tenant that Landlord elects not to use its own funds to
complete the repairs, Tenant may, at its option, either contribute its own funds
or cancel this Lease as of the date of the casualty by giving written notice to
the Landlord not more than thirty (30) days after receipt of notice of
Landlord's election.

18.EMINENT DOMAIN

        If all or part of the Premises are taken under the power of eminent
domain or conveyed under threat of condemnation proceedings during the term of
this Lease:

        A.    Either Landlord or Tenant may terminate this Lease by giving the
other thirty (30) days written notice of termination; provided, however, that
neither party can terminate this Lease unless the portion of the Premises taken
or conveyed is so extensive as to render the remainder of the Premises useless
for the uses permitted by this Lease.

        B.    If only a portion of the Premises is taken or conveyed and neither
Landlord nor Tenant terminates this Lease, the rent thereafter payable under
this Lease shall be reduced by the same percentage that the gross rentable
square footage of the portion taken by eminent domain (or conveyed under threat
of condemnation) bears to the gross rentable square footage of the entire
Premises. Tenant's Proportionate Share shall likewise be reduced by the same
percentage.

        If any portion of the Center other than the Premises, or any portion of
the Common Area is taken by eminent domain or conveyed under threat of
condemnation, Landlord may, at its option, terminate this Lease upon thirty
(30) days written notice to Tenant.

        Any and all damages and compensation awarded or paid because of a taking
of the Premises or any other portion of the Center shall belong to Landlord, and
Tenant shall have no claim against Landlord or the entity exercising eminent
domain power for the value of the unexpired term of this Lease or any other
right arising from this Lease. Tenant's sole recovery shall be for sums
attributable to Tenant's improvements or alterations, which improvements or
alterations Tenant has the right to remove from the premises pursuant to the
provisions of this Lease, but elects not to remove, and Tenant's relocation
costs.

19.ENTRY

        Tenant agrees to permit Landlord and/or its authorized agent to enter
the Premises at anytime, with reasonable prior notice for inspecting, making
such repairs or additions as Landlord may desire or be required to make, and
showing the Building to any prospective purchaser, and during the last six
(6) months of the Lease term or any extension or renewal, to prospective
tenants. Insofar as Landlord may reasonably do so, Landlord shall effect such
repairs under this paragraph, at such times and in such manner as will not
unreasonably interfere with the use by Tenant of the Premises or the conduct of
Tenant's business therein.

7

--------------------------------------------------------------------------------

20.SURRENDER

        Tenant, on the last day of the Lease term or any extension or renewal
thereof, will surrender the Premises in as good condition as when delivered to
Tenant, ordinary wear and tear, loss by fire, the elements, or by any cause
beyond Tenant's control excepted.

21.DEFAULT

        A.    TENANT'S DEFAULT

        The occurrence of any of the following shall constitute a default by
Tenant:

          (i)  Failure to pay rent when due if the failure continues for three
(3) days after notice thereof has been given to Tenant.

        (ii)  Abandonment and vacation of the Premises. (Failure to occupy and
operate the premises for 10 consecutive days shall be deemed an abandonment and
vacation.)

        (iii)  Failure to perform any other provision of this Lease if the
failure to perform is not cured within ten (10) days after written notice to
Tenant. If default cannot reasonably be cured within ten (10) days, Tenant shall
not be in default of this Lease if Tenant commences to cure the default within
the ten (10) day period and diligently and in good faith continues to cure the
default.

        B.    LANDLORD'S REMEDIES    

        Landlord shall have the following remedies if Tenant commits a default.
These remedies are not exclusive, they are cumulative and in addition to any
remedies now or later allowed by law.

          (i)  Landlord may continue this Lease in full force and effect and the
Lease will continue in effect as long as Landlord does not terminate Tenant's
right to possession and Landlord shall have the right to collect rent when due.
During the period Tenant is in default, Landlord can enter the premises and
relet them or any part of them to third parties for Tenant's account. Tenant
shall be liable immediately to Landlord for all costs Landlord incurs in
reletting the Premises, including, without limitation, broker's commissions,
expenses of remodeling the Premises required by the reletting and like costs.
Reletting can be for a period shorter or longer than the remaining term of this
Lease. Tenant shall pay to Landlord the rent due under this Lease on the dates
the rent is due, less the rent Landlord receives from any reletting. No act by
Landlord allowed by this paragraph shall terminate this Lease unless Landlord
notifies Tenant that Landlord elects to terminate this Lease. After Tenant's
default and for as long as Landlord does not terminate Tenant's right to
possession of the premises, if Tenant obtains Landlord's consent, Tenant shall
have the right to assign or sublet its interest in this Lease, but Tenant shall
not be released from liability. Landlord's consent to a proposed assignment or
subletting shall not be unreasonably withheld.

        If Landlord elects to relet the Premises as provided in this paragraph,
the rent that Landlord receives from reletting shall be applied to the payment
of: First, any indebtedness from Tenant to Landlord, other than rent due from
Tenant; second, all costs, including maintenance costs incurred by Landlord in
reletting; and third, rent due and unpaid under this Lease. After deducting
payments referred to in this paragraph, any sum remaining from the rent Landlord
receives from reletting shall be held by Landlord and applied in payment of
future rent as rent becomes due under this Lease. In no event shall Tenant be
entitled to any excess rent received by Landlord. If, on the date rent is due
under this Lease, the rent received from the reletting is less than the rent due
on that date, Tenant shall pay to Landlord, in addition to the remaining rent
due, all costs for maintenance incurred by Landlord in the reletting that remain
after applying the rent received from the reletting as provided in this
paragraph.

        (ii)  Landlord can terminate Tenant's right to possession of the
Premises at any time. No act by Landlord, other than giving notice to Tenant,
shall terminate this Lease. Acts of maintenance,

8

--------------------------------------------------------------------------------

efforts to relet the Premises or the appointment of a receiver on Landlord's
initiative to protect Landlord's interest under this Lease or the acceptance of
keys and possession of the Premises from Tenant shall not constitute a
termination of Tenant's right to possession. On termination, Landlord has the
right to recover from Tenant:

        (a)  The worth at the time of the award of the unpaid rent that had been
earned at the time of the termination of this Lease;

        (b)  The worth at the time of the award of the amount by which the
unpaid rent that would have been earned after the date of termination of this
Lease until the time of the award exceeds the amount of the loss of rent the
Tenant proves could have been reasonably avoided;

        (c)  The worth at the time of the award of the amount by which the
unpaid rent for the balance of the term after the time of the award exceeds the
amount of the loss of rent the Tenant proves could have been reasonably avoided;
and

        (d)  Any other amount and court costs and attorneys fees necessary to
compensate Landlord for all detriment proximately caused by Tenant's default.
"The worth at the time of the award" as used in subparts (a) and (b) of this
paragraph is to be computed by allowing interest at the rate of 10% per annum.
"The worth at the time of the award" as referred to in subparagraph (c) of this
paragraph is to be computed by discounting the amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of the award plus 1%.

        (iii)  Landlord, at any time after Tenant commits a default, can cure
the default at Tenant's cost. If Landlord at any time, by reason of Tenant's
default, pays any sum or does any act that requires the payment of any sum, the
sum paid by Landlord shall be due immediately from Tenant at the time the sum is
paid and if paid at a later date, shall bear interest at the rate of 10% per
annum. Such sums, together with interest, shall be considered additional rent.

        C.    LATE CHARGES AND RETURNED CHECK CHARGES    

        Tenant acknowledges that late payment by Tenant to Landlord of rent or
any other sum due Landlord from Tenant and returned checks will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of such costs
being extremely difficult and impracticable to fix. Such costs include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of encumbrance and note secured by any
encumbrance covering the Premises. Therefore, if any installment of rent or
other sums due from Tenant is not received by Landlord by the end of the 10th
day of the month, or any check issued to Landlord is returned, Tenant shall pay
to Landlord and additional sum of 10% of the overdue amount and a returned check
charge of Twenty-five Dollars and NO/100 ($25.00). The parties agree that this
fee represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of late payment by Tenant. Acceptance of any late charge shall
not constitute a waiver of Tenant's default with respect to the overdue amount,
or prevent Landlord from exercising any of the other rights and remedies
available to Landlord.

22.ATTORNEY'S FEE

        In the event either party brings suit to compel performance of, or to
recover damages for the breach of any covenant, condition or agreement contained
herein, the prevailing party shall be entitled to reasonable Attorney's fees and
court costs.

23.QUIET ENJOYMENT

        Landlord covenants and agrees with Tenant that upon Tenant's paying said
rent, and performing all the covenants and conditions contained herein on
Tenant's part to be observed and performed, Tenant

9

--------------------------------------------------------------------------------

shall and may peaceably and quietly have, hold and enjoy the Premises for the
term aforesaid, without hindrance or disturbance by Landlord or anyone claiming
by, through or under Landlord.

24.SUCCESSION

        This Lease shall benefit and be binding upon Landlord and Tenant and
their respective heirs, legal representative, successors and assigns, but
nothing in this paragraph shall be construed as a consent by Landlord to any
assignment of this Lease or any interest therein by Tenant except as provided in
paragraph 12 of this Lease.

25.WAIVER

        Waiver by Landlord of any provision hereof on any one occasion shall not
be deemed to be a general waiver of such provision thereof. The acceptance of
rent or other performance hereunder after default shall not be a waiver of any
breach of any term of this Lease nor shall it reinstate, continue or extend the
term of this Lease or affect any notice, demand or suite hereunder.

26.ESTOPPEL CERTIFICATE

        Tenant shall, upon not less than ten (10) days prior written notice,
execute, acknowledge and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which rental and other
charges have been paid in advance the amount of security deposit, if any, and
acknowledging that there is not, to Tenant's knowledge, any uncured default on
the part of Landlord, specifying the default if any be claimed. Tenant's failure
to deliver such statement within such time shall be conclusive upon Tenant that
this Lease is in full force and effect without modification except as may be
represented by Landlord, that there are not uncured defaults in Landlord's
performance and that not more than one month's rental has been paid in advance.

27.SUBORDINATION

        Tenant hereby agrees that its leasehold interest hereunder is
subordinate to any current mortgages, covenants, conditions and restrictions or
other matter of record, or hereafter to be placed on the Premises, provided; as
a condition precedent to such subordination, each such mortgagee whose interest
are hereby made prior to Tenant's shall expressly covenant or provide that so
long as Tenant is not in default under said Lease Agreement, Tenant's quiet
possession of the Premises shall remain undisturbed, on the terms and conditions
stated herein, whether or not the mortgagor is in default and notwithstanding
any foreclosure or other action brought by the holder of the mortgage in
connection therewith. Tenant shall execute reasonable and customary documents
required by Landlord or Landlord's mortgagee to assure that subordination of
this Lease within ten (10) days of receipt of written request to do so. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground Lease, whether this Lease is dated
prior or subsequent to the date of said mortgage, deed of trust or ground Lease
or the date of recording thereof.

        In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as Landlord under
this Lease.

28.HAZARDOUS MATERIALS

        Tenant shall not use, store, or dispose of any hazardous substances upon
the premises, except use and storage of such substances is they are customarily
used in Tenant's business, and such use and storage complies with all
environmental laws. Hazardous substances means any hazardous waste,

10

--------------------------------------------------------------------------------

substance or toxic materials regulated under any environmental laws or
regulations applicable to the property.

29.RULES AND REGULATIONS

        Tenant, in the use of the Premises and Common and Parking Area, agrees
to comply with such reasonable and non-discriminatory rules and regulations as
Landlord may adopt from time to time for the orderly and proper operation of the
Common Area. Any conflict between the rules and regulations and this Lease shall
be resolved in favor of the Lease.

30.CAPTIONS

        The captions of this Lease shall have no effect on its interpretation,
when required by the context of this Lease, the singular shall include the
plural.

31.SEVERABILITY

        Severability, the unenforceability, invalidity or illegality of any
provision shall not render the other provisions unenforceable, invalid or
illegal.

32.JOINT AND SEVERAL LIABILITY

        If more than one person or entity is Tenant, the obligations imposed on
that party shall be joint and several.

33.SALES OF PREMISES BY LANDLORD

        In the event of any sale of the Premises by Landlord and upon assignment
of security deposit to Buyer Landlord shall be and is hereby entirely freed and
relieved of all liability under any and all of its covenants and obligations
contained in or derived from this Lease arising out of any act occurrence or
omission occurring after the consummation of such sale; and the purchaser, at
such sale or any subsequent sale of the Premises, shall be deemed without any
further agreement between the parties or their successors-in-interest or between
the parties and any such purchaser, to have assumed and agreed to carry out any
and all of the covenants and obligations of Landlord under this Lease.

34.NOTICES

        Except as otherwise provided by law, all notices or other communications
required or permitted by this Lease or by law to be served on or given to either
Landlord or Tenant shall be in writing and shall be deemed duly served and given
when personally delivered to the party to whom it is directed or any managing
employee of that party, or when sent by Certified/Registered Mail, Return
Receipt Requested; facsimile transmission or overnight delivery service. Any
notice shall be deemed to have been given on the date delivered or three
(3) days after the same is deposited in the United States mail as registered or
certified matter, or one (1) day after the same is transmitted via facsimile or
deposited with an overnight delivery service, except notice of any change of
address which notice shall be effective on receipt.

        Notice will be addressed as shown or at other place as either party
hereto may subsequently designate in writing to the other party.

LANDLORD:   TENANT:
Mangrove Plaza
c/o RSC Associates, Inc.
20 Williamsburg Lane
Chico, CA 95926
Ph. (530)893-8228
Fax (530)893-9483
 
  
Butte Community Bank, a Corporation
2041 Forest Avenue
Chico, CA 95928
Ph. (530) 899-7100
Fax (530)

11

--------------------------------------------------------------------------------

35.TIME OF ESSENCE

        Time is expressly declared to be of the essence in this Lease.

36.SOLE AND ONLY AGREEMENT

        This instrument constitutes the sole and only agreement between Landlord
and Tenant respecting the Premises or the leasing of the Premises to Tenant, and
correctly sets forth the obligations of Landlord and Tenant to each other as of
this date. Any agreement or representations respecting the Premises or their
leasing by Landlord to Tenant not expressly set forth in this instrument are
null and void. Any amendment or modification of this Lease must be in writing
signed by both parties.

37.ADDITIONAL PROVISIONS

        A.    CONDITION OF PREMISES    

        Landlord shall cause existing tenant's furniture, fixtures and equipment
to be removed from the Premises on or before March 31, 2001. Landlord shall
cause a review satisfactory to both parties of any potential environmental
hazards including but not limited to asbestos or hazardous substances prior to
April 15, 2001. Landlord shall make needed repairs to the roof to Tenants'
reasonable satisfaction, including tiles presently broken and flat roof areas
presently in need of repair and to coordinate those repairs with the work of
Tenant whenever possible. A very recent report from Weathers Air Conditioning is
hereby accepted by Tenant as representation that the HVAC units are presently
working.

        B.    RIGHT TO SUBLEASE    

        Landlord shall not allow the leasing of any future vacant space in
Mangrove Plaza (to the extent owned by Landlord) for use as an ATM or bank
branch by any tenant other than the Tenant during the term of this Lease and/or
any extensions thereof.

        C.    TYPE OF LEASE    

        Landlord shall obtain, and Tenant shall pay for fire insurance on the
Premises. Tenant shall reimburse Landlord for the real estate taxes on the
Premises. Maintenance of the Blockbuster landscaping will not be paid by Tenant.
Tenant shall at its cost maintain the landscaping located on the Premises.
Landlord agrees that the additional charges shall not increase more than Three
and one half percent (3.5%) in any single year, including if due to the sale of
the property and/or portion of common area.

        It is agreed that the cost for the interior and exterior building
maintenance of the roof and exterior walls, the public utilities from outside
walls, septic systems or sewer replacement and replacement or repair of heat,
ventilation and air conditioning (HVAC) units (if required) is to be borne by
Landlord.

        It is agreed that the cost of the interior maintenance and janitorial,
all utilities, exterior glass, tenant signage and a quarterly HVAC maintenance
contracts are the responsibility of the Tenant.

        D.    TENANT IMPROVEMENTS    

        Tenant shall contract for any work to be performed to prepare the
Premises for occupancy. Tenant shall be responsible for obtaining approvals and
permits, coordinating special requirements and contracting for construction and
installation. Tenant shall be responsible for all costs beyond the Lessor's
improvement allowance of Seventy-five Thousand Dollars and NO/100 ($75,000.00).
Work may commence upon receipt of necessary permits, subject only to: (a) Tenant
placing all utilities to the property in their name, (b) Landlord being notified
and allowed to post a Notice of Non-Responsibility, (c) the payment of the
security deposit and the first month's rental herein, and (d) furnishing to
Lessor of a liability insurance binder naming the Anna Laura Shilling Trust as
an additional insured during construction and occupancy. Commencement of the
rent shall be defined as October 1, 2001, regardless

12

--------------------------------------------------------------------------------

of any earlier possession to remodel and fixturize the Premises. Lessee agrees
to pursue this remodeling with due diligence. If Tenant obtains approval of a
drive-through, Landlord and Tenant agree to work in good faith to agree on
placement and design of the ingress and egress for the drive-through.

        E.    DISBURSEMENTS    

        When Tenant has completed the planning, design and costing phase of
their remodel work, Tenant will cause a budget to be prepared outlining the
interior and exterior cost of work to be paid for with the $75,000.00
improvement allowance. Landlord shall pay, as billed by Tenant, but no more
frequently than monthly, up to $75,000.00 of the amount equal to 90% of the
budget amount spent for remodeling, based upon a percentage-of-completion amount
furnished by Tenant's licensed architect (if one is retained) or as agreed
between Lessor's agent, RSC Associates, Inc. and Tenant's Agent, Tracy &
Associates.

38.FIRST RIGHT OF REFUSAL

        If, during the term of this Lease or any extension thereof, Landlord
shall receive an acceptable offer to purchase the Premises or if Landlord shall
wish to enter into an agreement for the sale of said Premises, Landlord shall
first give Tenant written notice setting forth the name of the proposed
purchaser, the purchase price and all the material terms and conditions of the
proposed sale. Within fifteen (15) days following the delivery of said notice,
Landlord shall have the right to purchase the property upon the same terms and
conditions of the proposed sale. Said right shall be exercised by delivering
such election to owner/Lessor prior to the expiration of said fifteen (15) days.

        IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first written above.

LANDLORD:   TENANT:
ANNA LAURA SHILLING TRUST dba
MANGROVE PLAZA
 
BUTTE COMMUNITY BANK,
A CORPORATION
X
/s/  ROBERT SHILLING      

--------------------------------------------------------------------------------


 
X
/s/  K C ROBBINS      

--------------------------------------------------------------------------------


BY:
Bob Shilling
 
BY:
Keith C. Robbins ITS: Trustee   ITS: President Date: 3-21-01   Date: 3-20-01
X
/s/  ANNA L. SHILLING      

--------------------------------------------------------------------------------


 
X
JOHN F. COGER

--------------------------------------------------------------------------------

BY: Anna L. Shilling   BY: John F. Coger ITS: Trustee   ITS: EVP/CFO Date:
March 21, 01   Date: 3-20-01

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.40



MANGROVE PLAZA LEASE AGREEMENT
